Citation Nr: 1752456	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, as a result of exposure to herbicides, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty from March 1955 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2014, the Veteran unfortunately died. The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.

In November 2016, the appellant testified before the undersigned Veterans Law Judge at the Central Office in Washington, DC.  A copy of the hearing transcript is of record.

This case was remanded in January 2017 and has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In response, to the July 2017 supplemental statement of the case (SSOC), the Appellant indicated that she had additional information that she would submit within 30 days.  See SSOC Notice Response dated in August 2017.  However, neither she nor her representative submitted this information.  In light of the circumstances of the case, the Board will give her one more chance to obtain and submit this information.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should contact the Appellant and ask her to submit, or authorize VA to obtain, any other records she may have that pertain to the claim.  After receiving the necessary completed release forms, the RO should attempt to secure these records. 

2. Thereafter, the RO should readjudicate the claim.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




